                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

 KC TENANTS,

         Plaintiff,
                                                  Case No. 4:20-cv-00784-HFS
          v.

 DAVID M. BYRN, in his official capacity as
 the Presiding Judge for the 16th Judicial
 Circuit Court, Jackson County, Missouri; and
 MARY A. MARQUEZ, in her official
 capacity as the Court Administrator for
 Jackson County, Missouri,

         Defendants.


                                  NOTICE OF APPEARANCE

         Please take notice that Leslie Cooper Vigen hereby enters her appearance as counsel of

record for the United States of America.


Dated:     October 26, 2020                        Respectfully submitted,

                                                   JEFFREY BOSSERT CLARK
                                                   Acting Assistant Attorney General

                                                   ERIC BECKENHAUER
                                                   Assistant Director, Federal Programs Branch

                                                   /s/ Leslie Cooper Vigen
                                                   LESLIE COOPER VIGEN
                                                   Trial Attorney (DC Bar No. 1019782)
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street NW
                                                   Washington, DC 20005
                                                   Tel: (202) 305-0727
                                                   Fax: (202) 616-8470
                                                   E-mail: leslie.vigen@usdoj.gov

                                                   Counsel for the United States


           Case 4:20-cv-00784-HFS Document 20 Filed 10/26/20 Page 1 of 1
